Per Curiam.

Upon a full review of the facts and circumstances of this case, this court finds that ample evidence supports the board’s findings that respondent violated DR 6-101(A)(3), 7-101(A)(l) and (2), 9-102(B)(4), 1-102(A)(5) and (6), and 1-103(A). Such neglect and unprofessional actions cannot be tolerated within our profession and should be punished in accordance with our professional rules.
In addition, “respondent’s cavalier attitude in failing to appear at any stage of this disciplinary proceeding should not be countenanced, and his [negligence] * * * in the representation of his clients * * * must be accorded appropriate punishment.” Disciplinary Counsel v. Kornowski (1986), 24 Ohio St. 3d 50, 53.
Accordingly, we concur in the board’s recommendation regarding the sanction to be applied in this case, and order that respondent be indefinitely suspended from the practice of law in the state of Ohio. Costs to be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.